

116 SRES 636 IS: Recognizing the 75th anniversary of the commencement of continuous operations of the Stars and Stripes newspaper in the Pacific and the invaluable service of the Stars and Stripes as the “hometown newspaper” for members of the Armed Forces, civilian employees, and family members stationed across the globe.
U.S. Senate
2020-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 636IN THE SENATE OF THE UNITED STATESJune 23, 2020Mr. Graham submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the 75th anniversary of the commencement of continuous operations of the Stars and Stripes newspaper in the Pacific and the invaluable service of the Stars and Stripes as the hometown newspaper for members of the Armed Forces, civilian employees, and family members stationed across the globe.Whereas May 14, 2020, marks the 75th anniversary of the commencement of continuous operations, in service to the military community of the United States, of Stars and Stripes in the Pacific, a military newspaper established in Honolulu to provide an independent, uncensored news source for members of the Armed Forces fighting in World War II; Whereas Stars and Stripes was heralded for indispensable service when it was initially established during the Civil War and again during World War I, when General John J. Pershing reestablished Stars and Stripes to provide news and information as an important morale-building force for soldiers serving in the American Expeditionary Force; Whereas, after its permanent formation in World War II, Stars and Stripes started printing in Tokyo, Japan, on October 3, 1945, working in requisitioned space formally occupied by the Japan Times, and excelled in its mission across every theater of war, leading President Harry S. Truman to say later, In Africa, Europe and the Pacific, The Stars and Stripes has established itself as a cherished and important soldier’s institution.; Whereas Stars and Stripes has continuously covered news about the military, for the military in conflicts from World War II to Korea to Vietnam to Bosnia and Kosovo to Iraq and Afghanistan; andWhereas, while readership of newspapers has declined in recent years and technology has evolved, Stars and Stripes has innovated in finding new ways and products to deliver the hometown news to the broadest portion of the military community, and through internet versions of the newspaper, social media, and other products, Stars and Stripes is now reaching 1,300,000 readers each day: Now, therefore, be itThat the Senate, on the occasion of the 75th anniversary of the commencement of continuous operations of Stars and Stripes in the Pacific—(1)commemorates this important milestone in the history of an important institution of the United States; and (2)congratulates and honors the men and women of Stars and Stripes, past and present, who have so diligently served the United States military community. 